Case 5:21-cv-01748-EEF-KDM Document 21 Filed 09/16/21 Page 1 of 1 PageID #: 237




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

SPECIALISTS HOSPITAL-                                 CIV. ACTION NO. 5:21-01748
SHREVEPORT, LLC

VERSUS                                                JUDGE ELIZABETH E. FOOTE

JOEY HARPER                                           MAG. JUDGE KAYLA D. MCCLUSKY
A.K.A JOEY LYNN HARPER
                                             ORDER
         The Report and Recommendation of the Magistrate Judge having been considered, no

 objections thereto having been filed, and finding that same is supported by the law and the record

 in this matter,

         The court finds that the subject healthcare plan is an ERISA plan, and that the third-party

 plaintiff’s cause of action for failure to pay benefits under the plan is completely preempted by

 ERISA, thereby conferring federal question jurisdiction, 28 U.S.C. § 1331. Consequently,

         IT IS ORDERED that third-party defendant, HealthNow’s motion to realign the parties

 [doc. # 3] is DENIED.

         IT IS FURTHER ORDERED that HealthNow’s alternative motion to sever and remand

 [doc. # 3] the original/principal demand asserted by Specialists against Harper is GRANTED,

 and the severed claim is hereby REMANDED to the Second Judicial District Court for the

 Parish of Bienville, State of Louisiana, whence it was removed. 28 U.S.C. § 1441(c)(2).

         SHREVEPORT, LOUISIANA, this _15th_____ day of __September___________________ 2021.



                                                      ____________________________________
                                                      ELIZABETH E. FOOTE
                                                      UNITED STATES DISTRICT JUDGE
